Citation Nr: 1206999	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-03 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial compensable rating for left ear hearing loss.

3.  Entitlement to an initial compensable rating for right knee scar.

4.  Entitlement to a compensable rating for gastroesophageal reflux disease (GERD), prior to July 13, 2009.

5.  Entitlement to a rating greater than 10 percent for GERD, beginning July 13, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran perfected an appeal with respect to the issue of entitlement to service connection for a right neck and scalp area cyst in his January 2009 substantive appeal.  Thereafter, service connection was granted in the May 2009 rating decision.  The full benefit sought on appeal having been granted, that issue is no longer before the Board at this time.

In Rice v. Shinseki, the Court of Appeals for Veterans Claims held that once a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, 38 C.F.R. § 3.155(a) (2011) requires that VA must consider whether the claimant is entitled to a total disability rating for compensation on the basis of individual unemployability (TDIU) rating.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  However, the Veteran indicated at the December 2007 VA examinations and a January 2009 VA outpatient visit, as well as in his July 2008 and September 2008 notices of disagreement, that he was currently employed.  Because the Veteran has made it clear that he continues to be employed full-time, further consideration of that entitlement to TDIU is not required. 

The issue of entitlement to an initial compensable rating for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's service treatment records do not reveal evidence of right ear hearing loss in service or within one year of his service separation.

2.  A current diagnosis of right ear hearing loss is not of record.

3.  The Veteran's right knee scar is manifested by area measuring 1 centimeter by 2 centimeters, but is not manifested by instability or pain on examination, and does not result in limitation of motion or function of the right knee.

4.  Prior to July 13, 2009, the Veteran's GERD was manifested by epigastric pain and occasional vomiting, but only after eating acidic foods.

5.  Beginning July 13, 2009, the Veteran's GERD was manifested by indigestion twice per week at most, and nausea and vomiting twice per month.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  The criteria for an increased rating for right knee scar have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

3.  The criteria for a compensable rating for GERD prior to July 13, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2011).

4.  The criteria for a rating greater than 10 percent for GERD beginning July 13, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A November 2007 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For initial rating claims, where service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required and the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to notice is non-prejudicial.  See Dingess/Hartman, 19 Vet. App. at 486; Dunlap v. Nicholson, 21 Vet. App. 112   (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been substantiated after the enactment of the Veterans Claims Assistance Act, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to any downstream elements).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  VA examinations were conducted in December 2007, July 2009 and January 2010; the record does not reflect that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA joint, gastrointestinal, general medical, and scars examinations were adequate for rating purposes because it addressed the specific symptoms of the Veteran in terms of the VA Rating Schedule, it evaluated the complete picture of the Veteran's disabilities, and elicited sufficient information to decide the claim.  Further, although the VA audio examiners did not ask the Veteran about the impact of his hearing loss on his daily activities or employment, he is not prejudiced as his claim is being denied on the basis that his right ear hearing loss does not constitute a disability for VA purposes.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007). 

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection Claim

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection for sensorineural hearing loss is warranted when it manifests in service or to a compensable degree within one year of service separation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Impaired hearing is a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records note no evidence of right ear hearing loss for VA purposes.  At an August 2002 reference audiogram, speech audiometry was not tested, but puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
5
15
LEFT
5
10
5
10
20

At an August 2003 reference audiogram, speech audiometry was not tested, but puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
5
25
LEFT
5
10
10
25
45

At the January 2007 routine audiogram, speech audiometry was not tested; puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
5
30
LEFT
5
5
5
25
50

At the August 2007 separation audiogram, speech audiometry was not tested; puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
5
20
LEFT
10
10
5
30
50

Although there is no postservice evidence of record, dated within one year of the Veteran's service separation, showing right ear hearing loss that manifested to a compensable degree, service connection for hearing loss can still be established if medical evidence shows that a current impaired hearing disability is actually due to incidents during service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

But the post-service evidence of record does not show that the Veteran has a current diagnosis of right ear hearing loss for VA purposes as defined by 38 C.F.R. § 3.385.  At the December 2007 VA audiology examination, speech audiometry revealed speech recognition ability of 100 percent bilaterally; puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
5
30
LEFT
10
15
10
30
40

Similarly, at the January 2010 VA audiology examination, speech audiometry revealed speech recognition ability of 100 percent bilaterally; puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
25
LEFT
5
5
5
30
45

Review of the record shows moderate right ear hearing loss at certain Hertz levels, specifically 8000 Hertz.  However, in determining whether there is a disability for VA purposes, the pertinent regulations only consider hearing acuity at five audiometric thresholds, and those do not include the threshold of 8000 Hertz.  See 38 C.F.R. § 3.385.  Thus, the evidence of record does not reflect right ear hearing loss immediately prior to the Veteran's August 2007 separation from service, no evidence of sensorineural hearing loss manifest to a compensable degree within one year of service separation, and no evidence of currently diagnosed right ear hearing loss.  

While the Veteran's contentions as to his right ear hearing difficulty have been noted, a hearing loss diagnosis made in the context of these regulations is required to substantiate his claim.  38 C.F.R. § 3.385.  Absent such medical evidence, service connection is not warranted.  See Brammer v Derwinski, 3 Vet. App. 222 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

Increased Rating Claims

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Right Knee Scar

During the pendency of the Veteran's appeal, the criteria for rating the skin was amended, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2011)).  Where the rating criteria are amended during the course of an appeal for an increased evaluation, the Board considers both the former and current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  However, because the amended regulations with respect to scars are only applicable to claims received on or after October 23, 2008, and the Veteran's claim was received in May 2007, the regulations as amended are not applicable.

The Veteran's right knee scar is noncompensably rated under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7805.  Prior to the regulatory amendments, Diagnostic Code 7805 directed that scars other than on the head, face, or neck be rated according to the limitation of function caused by the scar of the affected part.  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).

At the December 2007 VA scars examination, physical examination found no evidence of limited motion or function of the right knee caused by the scar.  The Veteran reported at the July 2009 VA examination that his scar felt tight in flexion.  However, range of motion testing of the right knee was from 0 to 140 degrees, which is normal range of motion of the knee.  There was also no evidence of functional loss, as it was stable to varus and valgus stress, and repetitive motion produced no pain, loss of motion, weakness, fatigability, or incoordination.  Thus, the evidence does not support a compensable rating based on limitation of function at any time during the appeal period.  

Consideration has also been given to whether the Veteran's right knee scar would warrant a compensable rating under alternate scar diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Diagnostic Code 7800 is not for application as it contemplated scars on the head, face or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).  Diagnostic Code 7801 contemplated scars that are deep or cause limited motion; as noted above, at the December 2007 and July 2009 VA examinations, the scar was not found to be deep, and no limited motion was shown to result from the scar on range of motion testing.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  

Diagnostic Codes 7802, 7803, and 7804 are also not for application as they contemplate superficial scars which measure more than 144 square inches (929 square centimeters), are unstable, or painful on examination; the December 2007 and July 2009 VA scars examinations and the other pertinent evidence of record do not show these characteristics.  At the December 2007 VA scars examination, the right knee scar measured 2 centimeters by 1 centimeter, and was noted to be stable and not painful.  At the July 2009 VA examination, the scar measured 1 inch and was noted to be stable and nontender.  38 C.F.R. § 4.118, Diagnostic Code 7802, 7803, 7804 (2008).  

The preponderance of the evidence is against the assignment of a compensable rating for the Veteran's right knee scar.  There is no doubt to be resolved, and a compensable rating must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

GERD

While diseases of the digestive system, particularly within the abdomen, differ in the site of pathology, they produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title Diseases of the Digestive System, do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  See also 38 C.F.R. § 4.113 (2011). 

Disabilities of the digestive system are rated in accordance with 38 C.F.R. § 4.114, Diagnostic Codes 7200-7348.  Section 4.114 provides that ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114. 

The Veteran's GERD is rated as noncompensably disabling prior to July 13, 2009, and as 10 percent disabling beginning July 13, 2009, under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7346.  Based on the Veteran's predominant symptoms and disability, GERD, Diagnostic Code 7346 is the most appropriate code, as well as the code most beneficial to the Veteran. Diagnostic Code 7346 rates on the basis of symptoms, such as recurrent epigastric distress with dysphagia, pyrosis, and regurgitation or, in more severe situations, vomiting, hematemesis, melena, or material weight loss.  38 C.F.R. § 4.114, Diagnostic Code 7346.  

A 10 percent rating is warranted when there are two or more symptoms for the 30 percent evaluation of less severity.  Id.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  The maximum 60 percent rating is warranted when there are for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id.  As noted above, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Prior to July 13, 2009, the evidence of record supports a noncompensable rating.  At the December 2007 VA general medical examination, he reported pain in the epigastric area with nausea if he ate acidic foods such as pepperoni or tomatoes.  However, he denied abdominal pain, nausea, vomiting, or other gastrointestinal symptoms.  At a January 2009 VA outpatient visit, the Veteran reported no weight loss, chest pain, nausea, vomiting, melena, hematochezia, or other malaise, only that he tended to vomit if he ate very acidic food.  For these reasons, a compensable rating is not warranted prior to July 13, 2009.  

Beginning July 13, 2009, the evidence of record supports a 10 percent rating.  At the July 2009 VA examination, which is the only evidence of record dated during the second stage of the appeal period, the Veteran reported once-weekly or twice-weekly indigestion, and twice-monthly nausea and vomiting, but that his symptoms were generally improved on omeprazole.  However, he did not report, and the record does not otherwise reflect, that he experienced dysphagia, pyrosis, or substernal, arm or shoulder pain.  Indeed, his experience with indigestion at the most twice-weekly does not contemplate recurrent epigastric distress.  For these reasons, greater than a 10 percent rating is not warranted beginning July 13, 2009.

The preponderance of the evidence is against the claim. There is no doubt to be resolved, and a compensable rating prior to July 13, 2009, or greater than a 10 percent rating beginning July 13, 2009, for the Veteran's GERD is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2011).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disabilities, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disabilities; while the Veteran has reported interference with employment to some degree, as noted in his July 2009 and September 2009 notices of disagreement, marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.


ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to an initial compensable rating for right knee scar is denied.

Entitlement to a compensable rating for GERD, prior to July 13, 2009, is denied.

Entitlement to a rating greater than 10 percent for GERD, beginning July 13, 2009, is denied.


REMAND

Two VA audiology examinations were conducted in December 2007 and January 2010.  Unfortunately, neither examination report reflects that the VA examiner asked the Veteran about the impact of his hearing loss on his daily activities, to include employment.  Under the holding in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), VA audiology examinations must, in addition to dictating objective test results, contain a report by the examining audiologist that fully describes the functional effects caused by a claimant's hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  For that reason, remand is required so that a VA examination comporting with Martinak can be conducted. 

Accordingly, the issue of entitlement to an initial compensable rating for left ear hearing loss is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiological examination to determine the severity of his left ear hearing loss.  The claims folder and a copy of this Remand must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished; testing of the hearing acuity of both ears should be completed  The findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz must be numerically reported, and speech recognition percentage results derived using the Maryland CNC word list.  The examiner must also specifically address the effect of the Veteran's hearing loss on his occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for the aforementioned examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable. 

3.  When the above development has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


